[BLANK ROME LLP LETTERHEAD] Phone: (215) 569-5530 Fax: (215) 832-5530 Email: stokes@blankrome.com September 30, 2010 Kevin Rupert Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549-4720 Re: Cornerstone Strategic Value Fund, Inc. (the “Fund”) SEC File Numbers:333-168927 and 811-5150 Dear Mr. Rupert: On behalf of the Fund, this letter is in response to the telephonic comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), provided by letter dated September 14, 2010, regarding the Fund’s registration statement (the “Registration Statement”) on Form N-2 filed under the Securities Act of 1933 (“1933 Act”) and the Investment Company Act of 1940 (“1940 Act”).Transmitted herewith is a copy of the Pre-Effective Amendment #1 (the “Amendment”) to the Registration Statement on Form N-2, including exhibits, for filing under the 1933 Act and the 1940 Act. We have set forth below, in boldface type, the text of each comment, followed by the Fund’s responses. Cover Page 1. Comment.Disclose that the considerable number of shares that may be issued in the rights offering may cause the premium above NAV at which the Fund’s shares are currently trading to decline, especially if shareholders exercising the rights attempt to sell sizeable numbers of shares immediately after such issuance. Response:The Fund has added the following disclosure: The considerable number of shares that may be issued in the Offering may cause the premium above NAV at which the Fund’s shares are currently trading to decline, especially if stockholders exercising the Rights attempt to sell sizeable numbers of shares immediately after such issuance. Kevin Rupert September 30, 2010 Page 2 2. Comment.The caption “Estimated Proceeds to the Fund” appears to need the reference for footnote (2). Response:The Fund has added reference to footnote (2) after the caption “Estimated Proceeds to the Fund.” Page 2 3. Comment.Please disclose how the Fund’s investment adviser determines which securities to buy for the Fund’s portfolio in order to meet its investment objective of capital appreciation. Response:The Fund has added the following disclosure: In determining which securities to buy for the Fund’s portfolio, the Fund’s investment adviser uses a balanced approach, including “value” and “growth” investing by seeking out companies at reasonable prices, without regard to sector or industry, which demonstrate favorable long-term growth characteristics. Valuation and growth characteristics may be considered for purposes of selecting potential investment securities. In general, valuation analysis is used to determine the inherent value of the company by analyzing financial information such as a company’s price to book, price to sales, return on equity, and return on assets ratios; and growth analysis is used to determine a company’s potential for long-term dividends and earnings growth due to market-oriented factors such as growing market share, the launch of new products or services, the strength of its management and market demand. Fluctuations in these characteristics may trigger trading decisions to be made by the Adviser. 4. Comment.The prospectus states that the Fund proposes to invest “without limitation in ETFs and other closed-end investment companies”.How does the Fund comply with Section 12(d)(1) of the 1940 Act? Response:In light of the Commission’s adoption of Rule 12d1-3, the Fund seeks to establish a fund of funds arrangement by investing in unaffiliated closed-end management investment companies in accordance with Section 12(d)(1)(F).Historically, the Fund has complied with the Kevin Rupert September 30, 2010 Page 3 requirements of Section 12(d)(1)(A).However, in reliance on Rule 12d1-3, the Fund’s Board approved a change to the Fund’s non-fundamental investment restriction on investments in other investment companies to permit the Fund to invest in accordance with Section 12(d)(1)(F).The Board and the Fund acknowledge that the Fund’s shares were sold at its initial public offering, more than twenty-three years ago, with a maximum sales charge in excess of 1½%.However, concerns associated with funds investing in other funds have changed since that time, as witnessed by the adoption of Rule 12d1-3 which, among other things, permits an acquiring fund that meets certain requirements to invest without regard to the 10% limitation set forth in Section 12(d)(1)(A)(iii).In this Offering, the non-transferrable rights will be issued only to existing stockholders and without a sales charge.Therefore, no sales charge or service fee is assessed by the issuer in connection with the purchase and sale of the Fund’s shares.Further, the investment companies in which the Fund intends to invest are unaffiliated closed-end investment companies, which are traded on a public exchange and are purchased and sold without a sales charge. The Fund will continue to disclose its expenses and fees in its reports to shareholders and annual proxy statements and will comply with the requirements of Section 12(d)(1)(F), including by voting the shares held in the acquired funds in the same proportion as the vote of all other holders of such security and by limiting its holdings of any acquired fund to no more than 3% of such acquired fund’s outstanding shares.In addition, the Fund will add disclosure to its reports to shareholders regarding the risks associated with investing in other investment companies. We are aware of the Cohen & Steers Closed-End Opportunity Fund (File No. 811-21948) which commenced its initial public offering of its common shares in November of 2006 with a sales load in excess of 1½% and an intent to rely upon Section 12(d)(1)(F), but are not aware of such issuer seeking exemptive relief to permit it to so rely. In April of this year, Fund counsel engaged in discussions with a representative from the Office of Chief Counsel regarding this matter.Although unwilling to provide formal guidance in the absence of a request by the Fund for no-action or exemptive relief, a representative indicated that the Fund’s approach as described above was reasonable. Page 4 5. Comment.We note that since 2006 most of the distributions CLM has made under its managed distribution policy are a return of capital.For example, NAV as of December 31, 2009 was $8.24, down from $22.60 on January 1, 2006.During that 4 year period, return of capital distributions were $13.03.Aggregate net investment income and capital gains distributions during the same period were $1.85.Thus, please expand the risk Kevin Rupert September 30, 2010 Page 4 disclosure to state that the proceeds of the offering may be used to support the managed distribution policy.In addition, please disclose that sustaining the managed distribution policy could require the Fund to raise additional capital in the future. Response:As set forth in the Use of Proceeds section of the prospectus, the Adviser intends to invest the proceeds of the Offering within one month of receipt in accordance with the Fund’s investment objective and policies.To the extent necessary to meet the amounts distributed under the Fund’s managed distribution policy, portfolio securities, including those purchased with proceeds of this Offering, may be sold to the extent adequate income is not available.The Fund has added disclosure accordingly.In addition, the Fund has added disclosure that sustaining the managed distribution policy could require the Fund to raise additional capital in the future. 6. Comment.Page 2 discloses a stated purpose of the rights offering is to maintain the Fund’s flexibility in maintaining its managed distribution policy.Given that the use of proceeds will essentially be used to help the Fund maintain that distribution policy, please discuss whether the Board has made a determination that continuation of the Distribution Policy would be in the best interests of the shareholders, especially in light of the size of the Fund’s trading premium.Disclose and explain why the Board of Directors has opted to make a rights offering below market price, rather than sell shares in a traditional offering at market price. Response:The Board regularly considers the benefits and risks of the Fund’s managed distribution policy and continues to find it in the best interests of stockholders.The Board has recently renewed its conclusion that its stockholders are well served by a policy of regular distributions which increase liquidity and provide flexibility to individual stockholders in managing their investment.The Board’s considerations included acknowledgement of the Fund’s trading premium, however, the Board believes that the potential impact of the Offering on market price is uncertain and that their considerations should not be based on presumptions regarding how the Fund’s market price may be impacted by their decisions.The Board believes it is in the best interest of the stockholders to provide them an opportunity at this time to receive shares through the exercise of the rights under the terms and conditions of the Offering and increase Fund assets.The Board does not seek to impact the market price with its actions and is in no position to project how the Offering will affect the Fund’s trading premium in the short or long term.The Board determined that under current market conditions, the Offering would be anti-dilutive to stockholders.In addition, the Board determined that a rights offering was the best type of offering in light of the conditions of the Fund’s exemptive relief. Kevin Rupert September 30, 2010 Page 5 7. Comment.The Fund asserts the ability of closed-end funds to invest in illiquid securities as a benefit.However, page 3 appears to generally limit the Fund’s investment in illiquid securities to 15%.Please explain supplementally why the limit is 15% and revise the disclosure accordingly. Response:The 15% limitation on the Fund’s holdings of illiquid securities is a historical limitation that has been in place since the Fund’s inception approximately 25 years ago. As a non-fundamental restriction, the Board may determine in the future to eliminate or increase the limitation, however, the Fund’s strategy to invest in securities listed on an exchange generally permits the Fund to easily maintain a level of illiquid securities that is below 15% of its assets.The Board believes that the ability to invest in illiquid securities is a benefit as compared to an open-end fund structure, however, it does not believe that the Fund’s strategy in particular requires holding illiquid securities in excess of 15% of its assets. 8. Comment.Disclose whether the offering will go forward if Fund shares trade at a discount. Response: The Fund has added disclosure that if Fund shares begin to trade at a discount, the Board may make a determination whether to discontinue the Offering. Page 6 9. Comment.Why would the Fund invest just its net assets defensively as discussed in the first paragraph? Response: Reference to “net” assets is an error which the Fund has corrected in the Amendment. 10. Comment.The management risk section should include the investment adviser’s conflict in increasing assets under management with the rights offering as those new assets will concomitantly increase its management fee. Response:The Fund has added language to the management risk accordingly. 11. Comment.Supplement the managed distribution risk section on this page by including a five year chart that contains historical performance information of the managed distribution policy (e.g., year by year presentation of NAV per share, average annual total return in relation to the change in NAV for the period presented, managed distribution amounts per share, amount of the managed distribution characterized as a return of capital per share, realized capital gains distributions per share, and investment income distributions per share, over a five year period, with cumulative totals as needed). Kevin Rupert September 30, 2010 Page 6 The chart should also supply the Fund’s gross expense ratio for each year to demonstrate the impact, if any, of the managed distributions on the Fund’s expense ratio.Please ensure that the presentation adequately explains that a return of capital distribution does not reflect positive investment performance. Response:The Fund has supplemented the Distribution Policy section by adding the following: Cornerstone Strategic Value Fund, Inc. Managed Distributions Paid and NAV Returns from 2005 through 2010 Years/ Period NAV Per Share Average Annual Return* Average Annual Return** Managed Dist. Per Share ROC Distribution Capital Gains Distribution NII Distribution Gross Expense Ratios $ % % $ $
